         Case 2:11-cv-05782-PD Document 721 Filed 07/22/20 Page 1 of 1


From:            Douglas E. Roberts
To:              Hangley, William T.
Cc:              Gaetan J. Alfano; Ferrari, Kim T; Weiss, Sharon A.; Rice, Cary L.
Subject:         Johnson v. SmithKline Beecham -- Hagens Berman"s redacted expert report
Date:            Thursday, July 16, 2020 5:01:22 PM
Attachments:     image137559.png
                 image165383.png
                 A. Reich expert opinion letter (unredacted)(5197807.1).pdf
                 Hagens Berman Explanation of Redactions from Expert Report(5361698.1).pdf
                 A. Reich expert opinion letter (full redaction)(5362138.1).pdf


Dear Special Master Hangley,

I write on behalf of our client, Hagens Berman, to provide you with “a redacted copy of the expert
report,” Dkt. No. 713 at 2, and a chart explaining each redaction. The report is entirely redacted
because Hagens Berman asserts that Defendants should have no access to it. For your convenience,
I have also attached an unredacted copy of the report, which we initially provided to you on April 15,
2020.



Respectfully Submitted,




Douglas E. Roberts , Esquire
Pietragallo Gordon Alfano Bosick & Raspanti, LLP
1818 Market Street, Suite 3402
Philadelphia, PA 19103
Office: (215) 988-1431 | Fax: (215) 754-5195
DER@Pietragallo.com| BIO|vCard
Connect with me on LinkedIn:




This electronic mail message, and any attachments transmitted with it, contain confidential
information, intended only for the named addressee(s). If you are not the intended
recipient or the person responsible for delivering this e-mail to the intended recipient, you
are hereby notified that any use, distribution, copying or disclosure of this communication is
strictly prohibited. If you have received this e-mail in error, please immediately notify
Pietragallo Gordon Alfano Bosick & Raspanti, LLP by reply e-mail, and delete all copies of
this communication from your computer and network. Thank you.
